Citation Nr: 1510881	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  13-09 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUE

Whether the appellant's annual countable income is excessive for the receipt of death pension benefits from the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.  The Veteran died in March 2010, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  


REMAND

Death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's nonservice-connected death.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements and has an annual income not in excess of the maximum annual pension rate (MAPR).  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.243.274 (2014).

To determine the amount of an eligible surviving spouse monthly death pension benefit, VA must subtract the appellant's annual countable income for pension purposes from the MAPR.  The MAPR is published in Appendix B of VA Adjudication Procedures Manual M21-1, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2014).  The MAPR is generally revised every December 1st, based upon Federal data as to the increase in the cost of living, and is applicable for the following 12-month period.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

For the purpose of determining initial entitlement, the monthly rate of pension is computed by reducing the applicable MAPR by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.273(a) (2014).  Nonrecurring income, income received on a one-time basis, will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c) (2014).  The expenses from the Veteran's last illness will be excluded from a surviving spouse's countable income for pension purposes.  38 C.F.R. § 3.262(m) (2014).  Payments for such expenses will generally be deducted from annual income for the year in which such payments are made.  38 C.F.R. § 3.262(p).  Certain unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from countable income for the same 12-month annualization period to the extent they were actually paid.  38 C.F.R. § 3.272.

In September 2014, the appellant submitted a statement indicating that she was no longer working.  Accordingly, the RO, with the assistance of the appellant, must obtain and associate with the claims file updated records detailing the appellant's current financial status, to include both income and expenses.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  Specifically, the RO must provide the appellant with the following forms to obtain updated income and unreimbursed medical expenses information for the time period from 2010 to 2014: 

(a) VA Form 21-0518-1 (Improved Pension Eligibility Verification Report (Surviving Spouse with No Children)); 

(b) Eligibility Verification Report Instructions; and 

(c) VA Form 21-8416 (Medical Expense Report).  

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the appellant is ultimately responsible for providing information.  The appellant must then be given an opportunity to respond.

2.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claim.  The RO must address whether the appellant's annual countable income in the subsequent years of the pending appeal from 2011 to 2014 was/is excessive for the receipt of VA death pension benefits.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




